Title: [Diary entry: 18 April 1786]
From: Washington, George
To: 

Tuesday 18th. Thermometer at 52 in the Morning—58 at Noon and  at Night. Wind at No. West—pretty fresh & cool—cloudy also without much signs of Rain. Rid to Muddy hole—Dogue Run & ferry plantations; & to the fishing Landing. At the first they had begun to plant the Irish Potatoes in drills; 4 rows were allotted for this purpose 2 whereof had a handful of dung put upon each set—which were at the distance of one foot in the rows. The other 2 Rows were planted at the same distance, and in the same manner excepting in the article of manure there being none in the Rows. At Dogue Run I

began to sow barley in drills, next the Siberian Wheat and had (beginning at the meadow fence, & extending towards the old Houses) sowed 11 Rows (long & short) in Carrots; 6 of which, beginning with the first and so on alternately, were dunged; the others not. At the Ferry plantation little progress had been made in breaking up the ground for Potatoes &ca. it being hard occasioned by the late drying & baking winds. At the Fishing landing little success had attended the Seins. One of Mr. Rawlins workmen (who came here on Saturday last in the Baltimore packet) began lathing my New Room. In the evening Mr. Danl. Brent and Mr. Wm. Stuart came in and stayed all night. Sent my Boat to Alexandria this evening in order to bring down Flagstones & Fish Barrels &ca.